Citation Nr: 0512494	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-05 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's Department of Veterans Affairs (VA) 
compensation benefits should be withheld to recoup the 
separation pay that he received from the service department.

(The issue of entitlement to a disability rating in excess of 
10 percent for the residuals of Bell's palsy on the left is 
addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
January 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the VA Regional Office (RO) 
to recoup the separation pay that the veteran received on 
separation from the United States Navy by withholding his VA 
compensation benefits.  The veteran perfected an appeal of 
that decision.


FINDING OF FACT

When the veteran was involuntarily separated from the Navy in 
January 1997, he received a separation payment pursuant to 
10 U.S.C.A. § 1174 (West 2002).


CONCLUSION OF LAW

An amount equal to the total amount of separation pay 
received by the veteran, less the amount of Federal income 
tax withheld, is, as a matter of law, subject to recoupment 
from his VA disability compensation benefits.  10 U.S.C.A. 
§ 1174 (West 2002); 38 C.F.R. § 3.700 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his separation payment is not 
subject to recoupment because his service-connected 
disability (Bell's palsy) was incurred in a period of service 
that preceded the period of service for which the separation 
payment was made.



Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
As will be explained below, the Board finds that given the 
nature of the veteran's claim, the VCAA is not applicable to 
the claim.

The VCAA is generally applicable to all claims filed on or 
after November 9, 2000, the date of enactment, or filed 
before the date of enactment and pending before VA on that 
date.  See VAOPGCPREC 7-03.  The veteran's claim was pending 
at the RO in November 2000.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
the provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Court has also held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In the 
instant case the facts are not in dispute; resolution of the 
veteran's appeal is dependent on interpretation of the 
statute and regulation pertaining to the recoupment of 
separation payments.  The veteran could not submit any 
additional evidence that could potentially change the 
outcome.  VA has no further duty, therefore, to notify him of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the appeal.



Relevant Laws and Regulations

A regular enlisted member of an armed force who is discharged 
involuntarily or as the result of the denial of re-enlistment 
and who has completed six or more, but less than 20, years of 
active service immediately before that discharge is entitled 
to separation pay unless the Secretary concerned determines 
that the conditions under which the member is discharged do 
not warrant payment of such pay.  The amount of separation 
pay which may be paid to a member is (1) 10 percent of the 
product of (A) his years of active service, and (B) 12 times 
the monthly basic pay to which he was entitled at the time of 
his discharge or release from active duty; or (2) one-half of 
that amount, if the criteria for reduction in the separation 
payment are met.  10 U.S.C.A. § 1174 (West 2002).

A member who has received separation pay based on service in 
the armed forces shall not be deprived, by reason of his 
receipt of such separation pay, of any disability 
compensation to which he is entitled under the laws 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay received, less the amount of Federal income 
tax withheld from such pay.  Notwithstanding the preceding 
sentence, no deduction may be made from disability 
compensation for the amount of any separation pay received 
because of an earlier discharge or release from a period of 
active duty if the disability which is the basis for that 
disability compensation was incurred or aggravated during a 
later period of active duty.  10 U.S.C.A. § 1174 (West 2002); 
38 C.F.R. § 3.700(a)(5) (2004).

Analysis

The veteran's discharge certificate shows that when he was 
separated from service in January 1997, he received a 
separation payment of $12,157.85 and that the reason for his 
separation was weight control failure.  When awarding VA 
compensation benefits for Bell's palsy, the RO's February 
2002 award letter informed the veteran that the compensation 
benefits to which he was entitled would be withheld until the 
amount of the separation payment, minus the Federal income 
tax due on that amount, had been recouped.  The RO has 
determined that the amount subject to recoupment is $8753.65 
by deducting 28 percent of the gross amount as Federal income 
tax, and the veteran has not expressed any disagreement with 
that computation.

The veteran contends that his separation payment is not 
subject to recoupment because his service-connected Bell's 
palsy was incurred during a period of service that preceded 
the period of service for which the separation payment was 
made.  The medical evidence indicates that the Bell's palsy 
was incurred in December 1993.  His service personnel records 
show that his enlistment periods were from August 1985 to 
January 1989, January 1989 to November 1991, November 1991 to 
December 1995, and from December 1995 to January 1997.  The 
statute indicates, however, that separation pay is computed 
based on all years of active service, unless a separation 
payment was previously made for a prior period of active 
service.  The veteran had continuous active service from 
August 1985 to January 1997, and the evidence shows that he 
did not receive any separation pay prior to January 1997.  
All of his years of service were apparently used, therefore, 
in determining the amount of his separation payment, not just 
his final period of service.

Regardless of whether all of his periods of active service 
were considered in determining the amount of his separation 
payment, the exception to recoupment applies only if a 
service-connected disability was incurred in a period of 
service after the period(s) of service considered in 
determining the amount of the separation payment.  The 
veteran had no active service after January 1997, when the 
separation payment was issued, and his disability was 
incurred in the period of service upon which the separation 
payment was based, or a prior period.  The criteria for 
exempting the separation payment from recoupment are not, 
therefore, met.

The veteran's representative presented a copy of a March 1997 
advisory opinion from VA's General Counsel pertaining to 
whether all or a portion of VA compensation benefits must be 
withheld to recoup a separation payment from the service 
department.  The General Counsel held that the statute and 
regulation were unclear as to whether all of the compensation 
benefits, or only part of the compensation benefits, had to 
be withheld until the amount of the separation payment was 
recouped.  That opinion was, however, only advisory, not 
precedential, and is not binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2004) (only 
precedential opinions of VA's General Counsel are binding on 
the Board).  Moreover, the veteran has not requested partial 
withholding; he contends that his entire separation payment 
is not subject to recoupment.  VA's General Counsel and the 
Court have consistently held that the amount of any 
separation pay, severance pay, or re-adjustment pay based on 
service in the armed forces is subject to recoupment from VA 
compensation benefits.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); VAOPGCPREC 14-92; VAOPGCPREC 12-96.  The 
Board finds, therefore, as a matter of law that an amount 
equal to the total amount of separation pay received by the 
veteran, less the amount of Federal income tax withheld, is 
subject to recoupment from his VA disability compensation 
benefits.


ORDER

The appeal challenging recoupment of the veteran's service 
department separation payment from his VA compensation 
benefits is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


